          Case 1:19-cv-12177-LTS Document 41 Filed 08/31/20 Page 1 of 3


                             UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS
__________________________________________
COMMONWEALTH OF MASSACHUSETTS,                   )
                                                 )
                               Plaintiff,        )
v.                                               )  Civil Action No. 19-12177-LTS
                                                 )
UNITED STATES DEPARTMENT OF                      )
EDUCATION and ELISABETH DEVOS, in                )
Her official capacity as Secretary of Education, )
                                                 )
                               Defendants.       )
                                                 )


                                  JOINT STATUS REPORT

       On July 10, 2020, the Parties in the above-captioned case filed a Joint Status Report,

agreeing that the Court’s judgment in Vara et al v. DeVos (“Vara”), Civil Case No. 19-cv-12175-

LTS, Doc. No. 58. ECF Dkt. No. 38, resolved the claims raised by the Commonwealth in the

present action. Because Defendants were still reviewing the Vara decision and had not yet made a

final decision regarding a possible appeal, the Parties jointly requested that the Court stay this

matter until September 1, 2020. On July 13, 2020, the Court allowed the Parties’ request and

ordered the Parties to file an additional Joint Status Report on or before September 1, 2020.

       On August 24, 2020, Defendants filed a notice of appeal in Vara. Accordingly, the Parties

jointly request that the Court stay this matter pending dismissal or resolution of the Vara appeal.

The Parties propose to submit a Joint Status Report addressing the effect of the Vara appeal on the

present case within ten (10) days following dismissal or resolution of the Vara appeal.



Dated: August 31, 2020

                                             Respectfully submitted,

                                             FOR THE PLAINTIFF,
                                             COMMONWEALTH OF MASSACHUSETTS,

                                                1
Case 1:19-cv-12177-LTS Document 41 Filed 08/31/20 Page 2 of 3



                           MAURA HEALEY
                           ATTORNEY GENERAL


                       By: /s/ Yael Shavit
                           Yael Shavit (BBO# 695333)
                           Miranda Cover (BBO# 699058)
                           Diana Hooley (BBO# 685418)
                           Assistant Attorneys General
                           Office of the Massachusetts Attorney General
                           One Ashburton Place
                           Boston, MA 02108
                           (617) 963-2197 (Shavit)
                           (617) 963-2986 (Cover)
                           (617) 963-2198 (Hooley)
                           Yael.Shavit@mass.gov
                           Mercy.Cover@mass.gov
                           Diana.Hooley@mass.gov


                           FOR THE DEFENDANTS,
                           UNITED STATES DEPARTMENT Of
                           EDUCATION AND ELISABETH DEVOS,

                           ANDREW E. LELLING,
                           UNITED STATES ATTORNEY


                       By: /s/ Annapurna Balakrishna
                           Annapurna Balakrishna
                           Assistant United States Attorneys
                           United States Attorney’s Office
                           1 Courthouse Way - Suite 9200
                           Boston, MA 02210
                           (617) 748-3100
                           Annapurrna.Balakrishna@usdoj.gov




                              2
          Case 1:19-cv-12177-LTS Document 41 Filed 08/31/20 Page 3 of 3


                                CERTIFICATE OF SERVICE

I hereby certify that a true copy of the above document was served upon counsel for all parties of
record through the ECF system on August 31, 2020.

                                                                    /s/ Yael Shavit

                                                                    Yael Shavit




                                                3
